     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 1 of 12


 1    PATRICIA SAVAGE, SBN 236235
 2
      LAW OFFICE OF PATRICIA A. SAVAGE
      1550 Humboldt Road, Suite 4
 3    Chico, CA 95928
      Telephone: (530) 809-1851
 4    Facsimile: (530) 592-3865
 5    Email: psavesq@gmail.com

 6    Attorney for Plaintiffs
      JOHN SELBY and
 7
      MIKE GREEN
 8

 9                                 UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    MIKE GREEN and                                  Case No.
      JOHN SELBY
13                                                    COMPLAINT FOR DAMAGES
                                                      AND DEMAND FOR JURY TRIAL
14                     Plaintiffs,
                                                         1. Retaliation – FLSA
15             v.                                        2. Retaliation Labor Code §
                                                            1102.5
16                                                       3. Intentional Infliction of
      AMERICAN VALLEY COMMUNITY                             Emotional Distress
17    SERVICES DISTRICT, JIM DOOHAN                      4. Defamation
      DENNY CHURCHILL; and DOES 1 through
18                                                       DEMAND FOR JURY TRIAL
      20, inclusive
19
                        Defendants.
20

21

22           PLAINTIFFS MIKE GREEN (“GREEN”) and JOHN SELBY (“SELBY”)

23   (collectively referred to as “PLAINTIFFS”) respectfully submit the following Complaint

24   against     AMERICAN            VALLEY   COMMUNITY      SERVICES     DISTRICT,     (“the

25   DISTRICT”),          JIM       DOOHAN    (“DOOHAN”),    and    DENNY      CHURCHILL

26   (“CHURCHILL”) (collectively referred to as “DEFENDANTS”) for damages and demand

27   for jury trial and alleges as follows:

28
                                                  1
      Green and Selby Complaint for Damages                                                     .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 2 of 12


 1                                      PARTIES AND JURISDICTION
 2           1.       PLAINTIFF GREEN was at all times relevant to this action a resident of
 3   Plumas County and an employee of the DISTRICT.
 4           2.       PLAINTIFF SELBY was at all times relevant to this action a resident of
 5   Plumas County and an employee of the DISTRICT.
 6           3.       The DISTRICT was at all times relevant to this action a publicly funded
 7   governmental organization that provides drinking water and wastewater services to the
 8   greater Quincy area, with its principal place of business located at 900 Spanish Creek Road
 9   in Quincy, California 95971, in Plumas County.
10           4.       JIM DOOHAN was at all times relevant to this action acting within his
11   capacity as an agent of the DISTRICT as its General Manager. At all times relevant to this
12   action, DOOHAN was and is a resident of Plumas County, California.
13           5.       DENNY CHURCHILL was at all times relevant to this action acting within
14   his capacity as an agent of the DISTRICT as President. At all times relevant to this action,
15   CHURCHILL was and is a resident of Plumas County, California.
16           6.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 in relation to PLAINTIFFS’
17   claim for retaliation under 29 USC § 201 et seq.
18           7.       The Court retains supplemental jurisdiction as to PLAINTIFFS’ state claims
19   pursuant to 28 U.S.C. 1367(a).
20           8.       The Court has personal jurisdiction over DEFENDANTS because
21   DEFENDANT the DISTRICT is a California Company with its principal place of business
22   in Plumas County, DEFENDANTS DOOHAN and CHURCHILL are residents of
23   PLUMAS County, and DEFENDANTS’ unlawful acts, which gave cause to the rise of this
24   action, were committed in Plumas County, California.
25           9.       Venue is proper under 28 U.S.C. 1391(b)(1) because all DEFENDANTS are
26   residents of and/or domiciled in the State of California.
27           10.      PLAINTIFFS are ignorant of the true names and capacities of the
28   DEFENDANTS sued herein as DOES 1 through 20. PLAINTIFFS are informed and
                                                        2
      Green and Selby Complaint for Damages                                                            .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 3 of 12


 1   believe, and on that basis allege, that each DEFENDANT sued under such fictitious names
 2   is in some manner responsible for the wrongs and damages as alleged herein. PLAINTIFFS
 3   do not at this time know the true names or capacities of said DEFENDANTS but prays that
 4   the same may be inserted herein when ascertained.
 5           11.      At all times relevant, each and every DEFENDANT was an agent and/or
 6   employee of each and every other DEFENDANT. In doing the things alleged in the causes
 7   of action stated herein, each and every DEFENDANT was acting within the course and
 8   scope of this agency or employment, and was acting with the consent, permission, and
 9   authorization of each remaining DEFENDANT. All actions of each DEFENDANT as
10   alleged herein were ratified and approved by every other DEFENDANT or their officers or
11   managing agents.
12           12.      Hereinafter DEFENDANTS AMERICAN VALLEY COMMUNIETY
13   SERVICES          DISTRICT,          JIM    DOOHAN,   AND   DENNY     CHURCHILL       and
14   DEFENDANTS DOES 1 through 20 shall be referred to as “DEFENDANTS”.
15                                      EXHAUSTION OF REMEDIES
16           13.      PLAINTIFFS have timely filed a government tort claim pursuant to
17   Government Code Section 900 et seq, notifying DEFENDANT AMERICAN VALLEY
18   COMMUNITY SERVICES DISTRICT of the claims being raised by PLAINTIFFS. Both
19   PLAINTIFFS received an undated notice from the DISTRICT stating that on August 13,
20   2020, the DISTRICT’S board of directors rejected PLAINTIFFS’ claims. PLAINTIFFS
21   have thereby exhausted their administrative remedies pursuant to Gov. Code § 900 et seq.
22                                            STATEMENT OF FACTS
23           14.      In or about January of 2018, the East Quincy Services District (EQSD) and
24   the Quincy Community Services District (QCSD) consolidated to form the American
25   Valley Community Services District (the DISTRICT). Prior to the consolidation, Quincy
26   had two water districts that serviced the area.
27

28
                                                       3
      Green and Selby Complaint for Damages                                                       .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 4 of 12


 1           15.      PLAINTIFF GREEN began his twenty-seven-plus years of relative
 2   employment on or about September 20, 1993, for the Quincy Community Services District
 3   as a Mechanic II Operator.
 4           16.      In or about 2014, GREEN applied for and received the position of General
 5   Manager of the East Quincy Services District. It was during this time, that GREEN helped
 6   structure the consolidation of the two districts.
 7           17.      After consolidation of the two districts and the retirement of the then existing
 8   General Manager Larry Sullivan, the position of General Manager was offered to JIM
 9   DOOHAN, and MIKE GREEN was offered the position of Assistant General Manager.
10           18.      PLAINTIFF SELBY began his employment with the DISTRICT in or about
11   April of 2012, performing work as a part-time laboratory technician. In or about July of
12   2014, PLAINTIFF was promoted to a full-time Operator. As an Operator, PLAINTIFF was
13   no longer responsible for performing laboratory work.
14           19.      Beginning in approximately 2014, JIM DOOHAN was directly responsible
15   for managing the laboratory, which included but was not limited to, performing quality
16   assurance work, performing quality control work, and keeping up with state required
17   certification.
18           20.      Based on information and belief PLAINTIFFS hereby allege that under
19   DOOHAN’s direction, the laboratory services deteriorated to below state standards due to
20   DOOHAN’s negligence and malfeasance.
21           21.      In or about July of 2017, DOOHAN directed PLAINTIFF SELBY to begin
22   performing laboratory duties again. SELBY was reluctant to take on the extra
23   responsibilities because of the poor manner in which the laboratory had been handled by
24   DOOHAN. SELBY undertook the laboratory responsibilities after DOOHAN threatened
25   termination of SELBY’S employment.
26           22.      In or about January of 2018, DOOHAN failed to renew the laboratory
27   certification required by the California Department of Public Health for laboratory water
28   testing facilities.
                                                      4
      Green and Selby Complaint for Damages                                                              .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 5 of 12


 1           23.      PLAINTIFFS believe and thereon allege that DOOHAN continued to perform
 2   water testing at the DISTRICT despite not having the proper certification.
 3           24.      On or about June 4, 2019, five routine water samples and two special samples
 4   were collected from the Quincy distribution center. The samples that were collected showed
 5   the presence of E. Coli Bacteria.
 6           25.      In response to the E. Coli detection, the State of California Water Resources
 7   Control Board Division of Drinking Water issued a citation to DOOHAN as General
 8   Manager of the DISTRICT for his violations of two California Code Regulations. The
 9   citation further directed DOOHAN to comply with the proper renewal for laboratory
10   certification for the operation of a public water testing facility.
11           26.      Both GREEN and SELBY raised their concerns to president CHURCHILL
12   about the lack of certification and DOOHAN’s mismanagement of the laboratory.
13   CHURCHILL did nothing in response.
14           27.      On or about October 2019, GREEN informed board member Kathy Felker
15   (“FELKER”) that the laboratory was operating without certification and that despite the
16   State’s orders, DOOHAN continued to operate the laboratory without certification.
17           28.      At an October 2019, board meeting FELKER raised concerns about the
18   facility operating without the proper certification and asked DOOHAN why he had not
19   renewed the certification. DOOHAN was clearly caught off guard by the fact that FELKER
20   knew about his failure to renew certification. After the board meeting DOOHAN called
21   GREEN into his office and asked him how FELKER found out about the lapse in
22   certification.
23           29.      Three months after informing FELKER of DOOHAN’s malfeasance,
24   GREEN was placed on administrative leave until his employment was terminated of
25   February 5, 2020.
26           30.      On December 15, 2019, SELBY wrote a letter to the State Water Resources
27   Control Board advising them of his concerns with regards to DOOHAN’s response to the
28   E. Coli detection and the mismanagement of the laboratory run by the DISTRICT.
                                                     5
      Green and Selby Complaint for Damages                                                           .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 6 of 12


 1           31.      SELBY’S letter informed the board, among other things, that SELBY
 2   believed DOOHAN falsified a document to the state regarding DOOHAN’S response to the
 3   E. Coli discovery. Namely, SELBY explained that the spring line from the distribution
 4   center was shut down on June 6, 2019, and not on June 5 as reported by DOOHAN, which
 5   meant the spring line remained opened for twenty-four hours after detecting the E. Coli in
 6   the water.
 7           32.      Furthermore, PLAINTIFFS again spoke to CHURCHILL about their
 8   concerns with DOOHAN and CHURCHILL told PLAINTIFFS that they would not like the
 9   outcome of challenging DOOHAN.
10           33.      Three weeks after reporting DOOHAN’S unlawful conduct to the State
11   Board, SELBY was placed on administrative leave until his employment was terminated on
12   February 5, 2020.
13           34.      By a notice dated January 13, 2020, PLAINTIFFS were advised by the
14   DISTRICT that pursuant to a reorganization of job functions both PLAINTIFF GREEN’S
15   and PLAINTIFF SELBY’S positions were being eliminated.
16           35.      PLAINTIFFS believe and thereby allege that GREEN’S actions of informing
17   board member FELKER about DOOHAN’s conduct and SELBY’S letter to the State Board
18   advising about DOOHAN resulted in their termination of employment. PLAINTIFFS
19   further believe that the decision to terminate PLAINTIFFS’ positions was not presented to
20   the entire board and was never on any of the board’s meeting agendas. Both PLAINTIFFS
21   were placed on administrative leave prior to any of the board’s agendas identifying or
22   mentioning reorganization. PLAINTIFFS believe that the elimination of their positions was
23   pretextual to the retaliatory intentions of DOOHAN and CHURCHILL.
24   //
25   //
26   //
27   //
28
                                                   6
      Green and Selby Complaint for Damages                                                       .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 7 of 12


 1                                            FIRST CAUSE OF ACTION
 2                                             RETALIATION (FLSA)
 3                                      (Plaintiffs against all Defendants)
 4           36.      The allegations set forth in this Complaint are hereby realleged and
 5   incorporated by reference.
 6           37.      At all times relevant to this action, the Fair Labor Standards Act (“FLSA”)
 7   was in full force and effect and binding on the DEFENDANTS. The statements and conduct
 8   on the part of the DEFENDANTS complained of herein represent a violation of the FLSA,
 9   specifically 29 U.S.C. § 215(a)(3).
10           38.      PLAINTIFFS made lawful complaints to the State of California Water
11   Resources Control Board and to the Board of Directors for the DISTRICT identifying
12   several problems that had taken place at the American Valley Community District and with
13   JIM DOOHAN in respect to his mismanagement of the water testing facility and the
14   response to an E. Coli detection.
15           39.      PLAINTIFFS’ employment with the DISTRICT was soon thereafter
16   terminated. PLAINTIFFS’ protected complaints to the State and the board were motivating
17   factors in all of the DEFENDANTS’ decision to terminate PLAINTIFFS’ employment.
18           40.      PLAINTIFFS believe and thereby allege that CHURCHILL in his capacity as
19   President and board member did not follow proper policy with respect to noticing and
20   holding required meetings to discuss and vote on “reorganization” which included the
21   elimination of both of PLAINTIFFS’ positions.
22           41.      PLAINTIFFS believe and thereby allege that CHURCHILL’S conduct was
23   retaliatory for PLAINTIFFS’ lodging of complaints.
24           42.      As a result of DEFENDANTS’ conduct, PLAINTIFFS’ has suffered harm.
25   DEFENDANTS’ conduct is a substantial factor in causing PLAINTIFFS’ harm.
26           43.      The above-described actions were perpetrated and/or ratified be a managing
27   agent or officer of DEFENDANTS. These acts were done with malice, fraud, oppression,
28   and in reckless disregard of PLAINTIFF’S rights. Further, said actions were despicable in
                                                         7
      Green and Selby Complaint for Damages                                                         .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 8 of 12


 1   character and warrant the imposition of punitive damages in a sum sufficient to punish and
 2   deter DEFENDANTS’ future conduct.
 3           Wherefore PLAINTIFFS request relief as hereinafter prayed for.
 4                                       SECOND CAUSE OF ACTION
 5                                       RETALATION (Labor Code § 1102.5)
 6                                      (Plaintiff against all Defendants)
 7           44.      The allegations set forth in this Complaint are hereby realleged and
 8   incorporated by reference.
 9           45.      At all times relevant to this action, Labor Code Section 1102.5 was in full
10   force and effect and binding on the DEFENDANTS. The statements and conduct on the
11   part of the DEFENDANTS complained of herein represent a violation of the California
12   Labor Code Section 1102.5 et seq.
13           46.      PLAINTIFFS made lawful complaints to the State of California Water
14   Resources Control Board and to the Board of Directors for the DISTRICT identifying
15   several problems that had taken place at the American Valley Community District and with
16   JIM DOOHAN in respect to his mismanagement of the water testing facility and the
17   response to an E. Coli detection.
18           47.      PLAINTIFFS’ employment with the DISTRICT was soon thereafter
19   terminated. PLAINTIFFS’ protected complaints to the State and the board were motivating
20   factors in all of the DEFENDANTS’ decision to terminate PLAINTIFFS’ employment.
21           48.      PLAINTIFFS believe and thereby allege that CHURCHILL in his capacity as
22   President and board member did not follow proper policy with respect to noticing and
23   holding required meetings to discuss and vote on “reorganization” which included the
24   elimination of both of PLAINTIFFS’ positions.
25           49.      PLAINTIFFS believe and thereby allege that CHURCHILL’S conduct was
26   retaliatory for PLAINTIFFS’ lodging of complaints.
27           50.      As a result of DEFENDANTS’ conduct, PLAINTIFFS’ has suffered harm.
28   DEFENDANTS’ conduct is a substantial factor in causing PLAINTIFFS’ harm.
                                                         8
      Green and Selby Complaint for Damages                                                         .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 9 of 12


 1           51.      The above-described actions were perpetrated and/or ratified be a managing
 2   agent or officer of DEFENDANTS. These acts were done with malice, fraud, oppression,
 3   and in reckless disregard of PLAINTIFF’S rights. Further, said actions were despicable in
 4   character and warrant the imposition of punitive damages in a sum sufficient to punish and
 5   deter DEFENDANTS’ future conduct.
 6           Wherefore PLAINTIFFS request relief as hereinafter prayed for.
 7                                        THIRD CAUSE OF ACTION
 8                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 9   (Plaintiffs against JIM DOOHAN, DENNY CHURCHILL, and DOES 1 through 20)
10           52.      The allegations set forth in this Complaint are hereby realleged and
11   incorporated by reference.
12           53.      PLAINTIFFS made lawful complaints to a State agency and the board of
13   directors for the DISTRICT notifying them of the negligent and reckless conduct in which
14   the DISTRICT’S water laboratory facility was being managed, specifically identifying JIM
15   DOOHAN, their superior, as the prime person responsible for the unlawful and negligent
16   acts alleged.
17           54.      In response to PLAINTIFFS’ lodging of complaints, JIM DOOHAN and
18   DENNY CHURCHILL made the decision to terminate PLAINTIFFS’ employment after
19   years of loyal service to the DISTRICT.
20           55.      DOOHAN and CHURCHILL intended to cause PLAINTIFFS to suffer
21   emotional distress by ending their employment. DOOHAN and CHURCHILL knew the
22   probability of causing PLAINTIFFS to suffer severe emotional distress when they made the
23   decision to terminate PLAINTIFFS’ employment.
24           56.      DOOHAN and CHURCHILL’S conduct was outrageous and exceeds all
25   possible bounds of human decency. DOOHAN and CHURCHILL took away
26   PLAINTIFFS’ source of income while diminishing their reputation within the community.
27

28
                                                    9
      Green and Selby Complaint for Damages                                                        .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 10 of 12


 1            57.      As a result of DOOHAN and CHURCHILL’s conduct, PLAINTIFFS have
 2    suffered severe emotional distress. DOOHAN and CHURCHILL’S conduct was a
 3    substantial factor in causing PLAINTIFFS’ emotional distress.
 4            58.      PLAINTIFFS were within their rights as concerned whistleblowers when they
 5    alerted a state agency and the board of directors of the unlawful conduct that was taking
 6    place in the DISTRICT. Because PLAINTIFFS exercised their rights, they were terminated.
 7            59.      The above-described actions were perpetrated and/or ratified be a managing
 8    agent or officer of DEFENDANTS. These acts were done with malice, fraud, oppression,
 9    and in reckless disregard of PLAINTIFF’S rights. Further, said actions were despicable in
10    character and warrant the imposition of punitive damages in a sum sufficient to punish and
11    deter DEFENDANTS’ future conduct.
12            Wherefore, PLAINTIFFS requests relief as hereinafter prayed for.
13                                       FOURTH CAUSE OF ACTION
14                                               DEFAMATION
15                                             Civil Code Section 46
16                                  (Plaintiff SELBY against all Defendants)
17            60.      The allegations set forth in this Complaint are hereby realleged and
18    incorporated by reference.
19            61.      On information and belief SELBY hereby alleges that DEFENDANTS, and
20    each of them, made false and defamatory statements to persons in attendance of the board
21    meeting held on or about February 5, 2020, including but not limited to Victoria Metcalf,
22    an Assistant Editor of the Feather River Bulletin.
23            62.      These       persons,    including    Ms.   Metcalf,   reasonably   understood
24    DEFENDANTS’ statements to be about SELBY, which is further evidenced by Ms.
25    Metcalf’s article in the Feather River Bulletin dated February 12, 2020.
26            63.      DEFENDANTS’ defamatory statements directly injured SELBY with respect
27    to his professional reputation by stating that SELBY’S termination was as a result of
28    employee discipline. DEFENDANTS knew the statements were false because
                                                           10
       Green and Selby Complaint for Damages                                                           .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 11 of 12


 1    DEFENDANTS’ own letter of termination of employment to SELBY stated that SELBY’S
 2    position had been eliminated due to reorganization of job functions.
 3            64.      As a result of these false statements, SELBY lost several employment
 4    opportunities within the small community of Quincy.
 5            65.      The statements made by DEFENDANTS were fraudulent and made with
 6    malice in an attempt to harm SELBY for his lawful whistleblower actions.
 7            66.      As a result of DEFENDANTS’ conduct, SELBY has suffered harm to his
 8    reputation and severe emotional distress. DEFENDANTS’ conduct was a substantial factor
 9    in causing SELBY’S harm.
10            67.      The above described actions were perpetrated and/or ratified be a managing
11    agent or officer of DEFENDANTS. These acts were done with malice, fraud, oppression,
12    and in reckless disregard of PLAINTIFF’S rights. Further, said actions were despicable in
13    character and warrant the imposition of punitive damages in a sum sufficient to punish and
14    deter DEFENDANTS’ future conduct.
15            Wherefore PLAINTIFF requests relief as hereinafter prayed for.
16                                             PRAYER FOR RELIEF
17                     WHEREFORE, PLAINTIFFS demands judgment against DEFENDANTS,
18    and any other DEFENDANTS who may be later added to this action as follows:
19                     1.       For compensatory damages, including general and special damages in
20    an amount according to proof;
21                     2.       For attorneys’ fees and costs pursuant to all applicable statutes or legal
22    principles;
23                     3.       For costs of suit incurred;
24                     4.       For prejudgment interest on all amounts claimed;
25                     5.       For punitive damages;
26                     6.       For affirmative relief as defined by Government Code §12926 et seq.,
27    including back pay, reimbursement of out of pocket expenses and an expungement of
28    records.
                                                         11
       Green and Selby Complaint for Damages                                                                 .
     Case 2:21-cv-00131-WBS-DMC Document 1 Filed 01/22/21 Page 12 of 12


 1                    7.       For such other and further relief as the court may deem proper.
 2
      Date: January 22, 2021                       _______________________
 3
                                                   Patricia A. Savage
 4                                                 Attorney for Plaintiffs
                                                   Mike Green and John Selby
 5

 6
                                         DEMAND FOR JURY TRIAL
 7

 8

 9    Date: January 22, 2021                       _______________________
                                                   Patricia A. Savage
10                                                 Attorney for Plaintiffs
11                                                 Mike Green and John Selby

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       12
      Green and Selby Complaint for Damages                                                      .
